FILED
                           NOT FOR PUBLICATION                              DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50336

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01034-WQH

 v.
                                                 MEMORANDUM*
MIGUEL ANGEL GARCIA-AGUILAR,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Miguel Angel Garcia-Aguilar appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291. We vacate and remand for resentencing.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Aguilar argues that the district court erred in denying a minor role

reduction to his base offense level under U.S.S.G. § 3B1.2(b). After Garcia-

Aguilar was sentenced, the United States Sentencing Commission issued

Amendment 794 (“the Amendment”), which amended the commentary to the

minor role Guideline. The Amendment is retroactive to cases pending on direct

appeal. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

The Amendment added a non-exhaustive list of factors that a court “should

consider” in determining whether to apply a minor role reduction. See U.S.S.G.

§ 3B1.2 cmt. n.3(C) (2015). Because we cannot determine from the record

whether the district court considered all of the now-relevant factors, we vacate

Garcia-Aguilar’s sentence and remand for resentencing. See Quintero-Leyva, 823
F.3d at 523-24.

      VACATED and REMANDED for resentencing.




                                          2                                    15-50336